Citation Nr: 0946962	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  02-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for asthma with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

When this case was most recently before the Board in June 
2008, it was remanded for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


REMAND

In October 2002, the Veteran's representative raised the 
issue of service connection for emphysema.  In its November 
2003, February 2007, and June 2008 remands, the Board 
instructed the originating agency to adjudicate this claim.  
The record reflects that this has not been done.  The issues 
of entitlement to a disability rating in excess of 30 percent 
for asthma with allergic rhinitis is inextricably intertwined 
with the issue of entitlement to service connection for 
emphysema, and therefore it must be remanded.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).

Also, in its February 2007 remand, the Board noted that 
bronchial asthma and allergic rhinitis are separate and 
distinct disorders that should be separately rated, and 
instructed the originating agency to rate the Veteran's 
bronchial asthma and allergic rhinitis separately.  However, 
in readjudicating the issue on appeal in June 2007 and 
September 2008, the originating agency continued to rate 
asthma with allergic rhinitis as one service-connected 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake all 
indicated development and then 
adjudicate the Veteran's claim for 
service connection for emphysema.  It 
should also inform the Veteran of his 
appellate rights with respect to this 
decision.  

2.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's bronchial asthma and 
allergic rhinitis..

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
separately rate the Veteran's bronchial 
asthma and allergic rhinitis.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


